RESOLUCIÓN
Mediante Per Curiam de 6 de diciembre de 1995, el Ledo. Luis García Pagán fue suspendido temporalmente de la abogacía. In re García Pagán I, 139 D.P.R. 545 (1995).
A esa fecha estaba pendiente de trámite e investigación la queja promovida por el Sr. Héctor I. Ayala. Tomamos conocimiento de ésta y ordenamos que se una copia de esta resolución al expediente personal del abogado, para ser reactivada al momento de su reinstalación.
En vista a su comparecencia, se le reinstala al ejercicio de la abogacía sujeto al fiel cumplimiento del trámite pen-diente de la queja del señor Ayala.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado señor Hernández Denton no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General